Citation Nr: 9905465	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-47 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1953 to 
October 1955.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from August 1996 and August 1998 rating 
decisions of the Los Angeles, California, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Competent evidence of a nexus between current hearing 
loss disability and service is not of record.

2.  Competent evidence of a nexus between tinnitus and 
service is not of record.


CONCLUSIONS OF LAW

1.  The claim for service connection for hearing loss 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for tinnitus is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has submitted claims for service connection for 
bilateral hearing loss disability and tinnitus, which were 
denied in rating decisions in August 1996 and August 1998, 
respectively.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  A veteran is entitled to 
presumptive service connection under certain conditions for 
organic diseases of the nervous system (sensorineural hearing 
loss) that become manifest to a compensable degree within one 
year after separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).  

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (1998), 
which provides:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent evidence.  Caluza v. Brown, 7 Vet. App. 
498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) 
(table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1996); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Establishing 
direct service connection for a disability that was not 
clearly present in service requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Savage v. Gober, 10 Vet. App. 488 (1997).  However, 
where the claim involves issues of medical fact, such as 
medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit, 5 Vet. App. at 93.

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.

The Board notes that the appellant served on active duty 
during a time of war, however, the evidence has not shown 
that he engaged in combat and thus application of 38 U.S.C.A 
§ 1154(b) (West 1991) is not warranted.  Regardless, the 
nature and circumstances of service must still be considered 
and exposure to noise is consistent with infantry duties.  38 
U.S.C.A. § 1154(a) (West 1991).  Any reliance the appellant 
has placed on Swanson v. Brown, 4 Vet. App. 148 (1993) in his 
contentions that service connection for hearing loss 
disability and tinnitus is warranted is misplaced since the 
appellant did not serve in combat and an opinion is of record 
concerning any relationship between noise exposure in service 
and hearing loss disability.

In response to the RO's attempt to develop the appellant's 
service medical records, the National Personnel Records 
Center responded in November 1995 that service medical 
records were unobtainable and possible fire-related service 
was indicated.  Review by the National Personnel Records 
Center of the morning reports of the appellant's unit between 
January and April 1955 found no remarks referring to illness, 
injury or hospitalization.  The obligation of the Board to 
explain its findings and conclusions and to consider 
carefully the benefit-of -the-doubt rule is especially 
heightened in cases where the service medical records are 
presumed destroyed.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).

The appellant's Verification of Service DD Form 214 indicated 
that the appellant's most significant duty assignment was 
truck driver.  His military specialty was light weapons 
infantryman.

VA Medical Center records from August 1991 document treatment 
for left otitis externa.  The appellant denied hearing loss 
or tinnitus at that time.

July 1995 VA Medical Center notes indicated that the 
appellant had noted a decrease in his hearing in the left 
ear.  His wife had told him he had problems with his hearing 
for 1-2 years.  On examination there was a moderate amount of 
cerumen and the tympanic membranes were intact.  Reduced 
hearing on the left was noted with no problem on the right 
side.

A consultation report from August 1995 noted a complaint of a 
progressive decrease in hearing.  Tinnitus was denied.  The 
appellant reported exposure to excessive noise in the army 
and at work.  An audiogram was scheduled.

A record of an audiogram in September 1995 with accompanying 
notes documented a complaint of decreased hearing over the 
past several years.  The appellant reported noise exposure in 
service in the infantry.  He denied tinnitus.  Moderate to 
severe high frequency sensorineural hearing loss in both ears 
was diagnosed.  

An October 1996 audiogram revealed a moderate to severe high 
frequency sensorineural hearing loss for the right ear and a 
mild to moderately severe high frequency sensorineural 
hearing loss for the left ear.  The appellant reported 
tinnitus that occurred episodically in both ears and 
characterized as a mid-to-high bell-like sound of a soft 
intensity.  The appellant estimated the onset to be 1-year 
prior but was unable to relate a specific cause.  Tinnitus 
occurred approximately 3-4 times a month with each episode 
lasting 1-2 seconds.

A VA examination conducted in April 1998 reported a chief 
complaint of bilateral hearing loss and occasional tinnitus.  
The appellant reported noise exposure in service.  The 
tinnitus was described as intermittent and buzzing with an 
undetermined location.  It lasted approximately 10-15 
minutes.  The onset was over 10 years ago.  The volume did 
not fluctuate and the subjective loudness was classified as 
mild.  Mild to moderately severe high frequency sensorineural 
hearing loss bilaterally was diagnosed with excellent word 
recognition.  The tympanograms were within normal limits 
bilaterally.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
55
65
65
LEFT
10
20
55
65
65

Speech recognition scores were 92 percent on the right and 94 
percent on the left.

A May 1998 addendum to this examination noted that the 
examiner had reviewed the audiogram.  He opined that while 
noise exposure was certainly one etiology leading to hearing 
loss and tinnitus, these conditions when due to acute noise 
trauma tended to manifest rather immediately and worsen 
gradually.  This appellant's history and the bilateral nature 
of his hearing loss made it distinctly less likely than not 
that his hearing loss stemmed from the noise trauma.  In all 
likelihood his hearing loss and tinnitus were normal 
concomitants of the aging process.

The appellant testified before the Board in November 1998.  
He contended that his hearing loss and tinnitus were related 
to service as an infantryman.  He had served as an infantry 
soldier.  He was exposed to noise from grenades, bazookas, 
machine guns, rocket launchers and other simulated weapons.  
He never remembered having earplugs.  He was working in a 
kitchen and an oven exploded and his whole face was burned.  
He was hospitalized for two months after that accident.  He 
did not remember any ringing in his ears while he was 
hospitalized, but his ears were burned very badly.  His skin 
grew back.  He was stateside the entire time and did not 
serve in Korea.  From the time he came out he had a little 
whistle-like sound in his ears.  It just came and went at 
certain times.  It felt like it passed through his head and 
he could not identify a source.  He was a right-handed 
shooter.  He was only treated one time at the VA when his ear 
was hurting 10-15 years ago.  No doctor had ever told him 
that his hearing problem and tinnitus was related to service.

Based on the reported results, the appellant has a bilateral 
hearing loss disability as defined by 38 C.F.R. § 3.385.  
However, the appellant has not brought forth any competent 
medical evidence or a medical opinion linking the current 
bilateral hearing loss disability to service.  See Caluza, 
supra.  Lay testimony is competent only when it regards 
features or symptoms of injury or illness, but may not be 
relied upon for establishing a medical diagnosis, be that a 
current diagnosis or one linking a current disability to 
service.  Layno v. Brown, 6 Vet. App. 465. 469-70 (1994).  
Accordingly, the appellant is competent to report that he 
had diminished hearing since service, however his opinion is 
not competent to establish a hearing loss disability that 
was incurred in service or within one year after separation 
from service.  The appellant also has not brought forth any 
competent medical evidence that sensorineural hearing loss 
was manifested within one year following discharge from 
service.  Although the appellant has stated in testimony 
that his bilateral hearing loss disability is due to 
service, his statement cannot serve to well ground the claim 
because he is not competent to make such an allegation, as 
this requires a medical opinion.  See Espiritu, 4 Vet. App. 
at 494.  The appellant has not shown that his current 
bilateral hearing loss disability is related to service or 
was aggravated therein.  Accordingly, the claim is not well 
grounded.

The claim for service connection for tinnitus is similarly 
not well grounded.  Again, although the appellant is 
competent in testimony to report tinnitus since service, he 
is not competent to render the medical opinion that 
establishes etiology and makes that connection to service.

Additionally, the evidence of record tends to disprove the 
appellant's claim for hearing loss disability and tinnitus.  
As of August 1991, the appellant had denied hearing loss.  
Hearing loss was not documented until the September 1995 
audiogram, many years after service.  Tinnitus was denied by 
the appellant in records between 1991 and 1995, many years 
after service.  Finally, the VA examiner who reviewed the 
evidence in May 1998 clearly indicated that it was distinctly 
less likely than not that the hearing loss and tinnitus 
stemmed from noise trauma.  The opinion is unequivocal and 
based on review of the evidence particular to this appellant.  
Regardless, nothing the appellant reported since 1991 would 
tend to establish that there was a long history of perceived 
hearing loss and tinnitus.

The Board acknowledges that it has decided the present 
appeal on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the appellant has not been prejudiced 
by the decision herein.  The appellant was denied by the RO.  
The Board considered the same law and regulations.  The 
Board merely concludes that the appellant did not meet the 
initial threshold evidentiary requirements of a well 
grounded claim.  The result is the same.  See Meyer v. 
Brown, 9 Vet. App. 425, 431 (1996).  Further, the appellant 
was adequately informed of the deficiencies in the evidence 
by the RO the appellant has not identified any other 
competent evidence that would complete the application.

When the veteran has not met this burden, VA has no further 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with another medical 
examination.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Although when a claim is not well grounded VA does 
not have a statutory duty to assist a claimant in developing 
facts pertinent to the claim, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his or her application.  This obligation depends on 
the particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Here, the VA fulfilled its 
obligation under section 5103(a) in the Statement of the Case 
and Supplemental Statements of the Case issued in this case.  
In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence that may exist or could be obtained).  See 
also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches only where there is an incomplete application that 
references other known and existing evidence that pertains to 
the claim under consideration) and Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim).




ORDER

Service connection for bilateral hearing loss disability and 
tinnitus is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

